IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 18, 2009

                                     No. 09-20466                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



RALPH O. DOUGLAS

                                                   Plaintiff - Appellant
v.

THEODORE HAYNES, JR.; SAMUEL D. ADAMO; HARRY B. JONES, JR.;
MICHELLE BECK; UNKNOWN ASSISTANT DISTRICT ATTORNEY; ET
AL,

                                                   Defendants - Appellees




               Appeal from the United States District Court for the
                           Southern District of Texas
                                 No. 09-CV-598


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
       Ralph O. Douglas, Texas prisoner # 1004998, proceeding pro se, brought
a civil suit against dozens of defendants (both individuals and corporations)
allegedly involved in his conviction. He alleged violations of 42 U.S.C. § 1983,
42 U.S.C. § 1985, the Fair Credit Reporting Act, the Banking and Banks Act, the
Texas Insurance Code, and the Texas Banking Code.                       The district court

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                          No. 09-20466

dismissed his suit under 28 U.S.C. § 1915(g); Douglas paid the filing fee and
moved to reopen the complaint. The district court granted his motion but later
dismissed the suit under 28 U.S.C. § 1915(e)(2). Douglas appeals. For the
following reasons, we AFFIRM.
               I. FACTUAL AND PROCEDURAL BACKGROUND
       Douglas was convicted in Texas state court of two counts of state jail felony
theft in 1999 and of felony theft of property in 2002. He was sentenced to life in
prison for the felony theft of property conviction. Following the exhaustion of his
state appellate remedies and federal habeas review, he brought a civil rights
action against dozens of defendants connected—many only tenuously—to his
state court convictions, including judges, prosecutors, his own defense attorneys,
complainants, witnesses, investigators, police officers, and other individuals and
companies. Douglas contends that his convictions resulted from “conspiracy,
perjury, bad faith, or other wrongful or negligent acts” by the defendants.
       Douglas brought the initial suit pro se and in forma pauperis; the district
court dismissed the suit pursuant to 28 U.S.C. § 1915(g), as Douglas had already
received three strikes for bringing frivolous actions.1 Douglas paid the $350
filing fee, and the district court reopened the case, only to subsequently dismiss
it under 28 U.S.C. § 1915(e)(2).2 The district court found that Douglas’s § 1983



       1
           Section 1915(g) states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil
       action or proceeding under this section if the prisoner has, on 3 or more prior
       occasions, while incarcerated or detained in any facility, brought an action or
       appeal in a court of the United States that was dismissed on the grounds that
       it is frivolous, malicious, or fails to state a claim upon which relief may be
       granted, unless the prisoner is under imminent danger of serious physical
       injury.
       2
           Under § 1915(e)(2)(B), the court must dismiss a case if the court finds that “the action
or appeal[] (i) is frivolous or malicious; (ii) fails to state a claim on which relief may be granted;
or (iii) seeks monetary relief against a defendant who is immune from such relief.”

                                                  2
                                  No. 09-20466

claim was barred by Heck v. Humphrey, 512 U.S. 477 (1994), and his remaining
claims were foreclosed by the statute of limitations. Furthermore, the district
court found that, with the exception of two police officers, the defendants were
either not state actors for § 1983 purposes or immune from civil suits seeking
monetary relief. Finally, the district court noted that Douglas’s “allegations
that, seven or more years ago, all fifty-five defendants conspired and acted in
concert to procure his criminal convictions, are conclusory, unsupported by facts,
and merit no further encouragement.” The district court declined to exercise
supplemental jurisdiction over Douglas’s state law claims. Douglas brings this
timely appeal, and we have jurisdiction under 28 U.S.C. § 1291.
                                 II. ANALYSIS
      Where a district court dismisses a prisoner’s complaint as frivolous under
§ 1915(e)(2)(B)(i), we review for abuse of discretion. Geiger v. Jowers, 404 F.3d
371, 373 (5th Cir. 2005) (per curiam). However, we review de novo dismissals
under § 1915(e)(2)(B)(ii) for failure to state a claim. Harris v. Hegmann, 198
F.3d 153, 156 (5th Cir. 1999) (per curiam). Here, the district court stated it was
dismissing Douglas’s complaint under § 1915(e)(2), but it did not specify which
subsection it relied on. Therefore, review should be de novo. See Geiger, 404
F.3d at 373 (reviewing dismissal under both § 1915(e)(2)(B)(i) and (ii) de novo).
A dismissal for failure to state a claim will be upheld where “taking the
plaintiff’s allegations as true, it appears that no relief could be granted based on
the plaintiff’s alleged facts.” Samford v. Dretke, 562 F.3d 674, 678 (5th Cir.
2009) (per curiam) (quotation marks and citation omitted). Where a claim “lacks
any arguable basis in law or fact,” it may be dismissed as frivolous.            Id.
(quotation marks and citation omitted). “A complaint lacks an arguable basis
in law if it is based on an indisputably meritless legal theory,” and it lacks an
arguable basis in fact “when the facts alleged are fantastic or delusional



                                         3
                                     No. 09-20466

scenarios or the legal theory upon which a complaint relies is indisputably
meritless.” Id. (quotation marks and citation omitted).
      The language of § 1915(e)(2)(B) requires that a district court dismiss a
complaint that meets any one of the three subsections. Therefore, we may
uphold the district court’s judgment on any one of the five grounds contained in
the order of dismissal. As Douglas proceeds pro se, we must liberally construe
his brief. Abdul–Alim Amin v. Universal Life Ins. Co., 706 F.2d 638, 640 n.1 (5th
Cir. 1983) (per curiam). However, even given the requisite liberal construction,
Douglas has failed to advance any arguments that suggest that the district court
erred in dismissing his complaint. Cf. Brinkmann v. Dallas County Deputy
Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987) (“In practical effect, [an
appellant’s] one-page recitation of familiar rules governing our review of
summary judgments, without even the slightest identification of any error in
[the district court’s] legal analysis or its application to [the] suit . . . , is the same
as if [the appellant] had not appealed that judgment.”).
                                 III. CONCLUSION
      For the reasons stated above, we AFFIRM.




                                            4